Citation Nr: 1413452	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-40 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include emphysema associated with asbestos exposure.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder, and to include as secondary to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia that denied the benefit sought on appeal.  

During the appeal period, the Veteran has been separately diagnosed with PTSD and major depressive disorder, and Board finds that it is valid to decide on the issue of entitlement to service connection for PTSD in this decision and to remand the issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include major depressive disorder, and to include as secondary to PTSD.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include major depressive disorder, and to include as secondary to the service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include emphysema associated with asbestos exposure, is requested.

2.  The Veteran has a diagnosis of PTSD during the appeal period by a VA psychiatrist, and the Veteran's stressors are related to the Veteran's fear of hostile military activity.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include emphysema associated with asbestos exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).

2.  Entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 1110 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to service connection for COPD, to include emphysema associated with asbestos exposure; therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA fulfilled its duty to notify when it provided VCAA notice by letter in September 2008.  The Board acknowledges that the Veteran submitted relevant additional evidence that has not been previously considered by the RO, and he has not waived initial review by the RO.  However, because the Veteran's claim for entitlement to service connection for PTSD is granted, as discussed below, any error as to the duty to assist or in not obtaining a waiver of agency of original jurisdiction review pursuant to 38 C.F.R. § 20.1304 (2013) is harmless error.    

Service Connection

A veteran is entitled to VA disability compensation for service connection if the evidence shows that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Moreau v. Brown, 9 Vet. App. 389 (1996).

The Veteran's lay testimony may establish the occurrence of the claimed in-service stressor where the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and a VA psychiatrist or psychologist, or one with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, as long as there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as exposure to an improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Analysis

The Veteran contends that he has PTSD as a result of his military service in Vietnam.  See e.g., April 2010 Form 9 Appeal.  The Veteran states that he served in Vietnam as a welder and "was not engaged in combat with the enemy, but [he] did see dead bodies on a daily basis."  See September 2008 Veteran statement; January 2014 Board Hearing.  The Veteran reports that he felt it could have been him in the body bags, and he has bad memories.  See January 2014 Board Hearing.  The Veteran states that his symptoms of PTSD did not occur until after discharge from service.  See September 2008 Veteran statement.  

The Veteran's DD-214s show that he worked as a welder.  Service personnel records show that the Veteran served in Vietnam from September 1967 to August 1968.  

VA treatment records show that the Veteran has been diagnosed and treated for PTSD.  See e.g., February 2011 VA treatment record.   The VA treatment records indicate that the Veteran has reported intrusive memories and nightmares related to his experiences in Vietnam.  Dr. R. A. documented the Veteran's complaints of intrusive memories and vivid nightmares "related to combat."  See e.g., November 2010 VA treatment records.  In May 2010 the Veteran reported being affected by Vietnam, and that he saw dead bodies.  Dr. R. A. noted that the Veteran "admits to intrusive memories about a Vietnam combat experience."  The Board notes that in February 2010, the Veteran stated that he witnessed dead bodies, but he denied ever being shot at or handling dead bodies or body parts.  

In a September 2013 letter, Dr. R. A. states that he has treated the Veteran since November 2009.  Dr. R. A. states that the Veteran was exposed to stacks of body bags and that the Veteran reports he saw them every day while he was stationed in Saigon.  Dr. R. A. states that the Veteran's reaction at that time was of intense horror and the Veteran thought that he was also going to be killed.  Dr. R. A. states that the Veteran endorses have intrusive memories, having nightmares, always on guard, seeing those body bags in his nightmares, and sleep problems.  Dr. R. A. states that the Veteran has a diagnosis of PTSD and depression and is being treated with psychotropic medications.  

In a February 2014 Disability Benefits Questionnaire (DBQ) for PTSD, the Veteran was diagnosed with PTSD and recurrent major depressive disorder by Dr. R. A.  The Veteran's medical history was reviewed and it is noted that the Veteran was first diagnosed with PTSD in 1997 at VA.  Dr. R. A. also indicated that all DSM-IV criteria that are met for establishing the Veteran's diagnosis of PTSD.  

On examination with a VA-contracted psychologist in May 2011, the Veteran reported that he served as a welder in a war zone during the Vietnam War.  The Veteran reported that during his war zone duty, he was not engaged in any combat activities.  The Veteran reported that he did not experience a post-military traumatic event.  The Veteran reported seeing "plenty of body bags."  The Veteran also reported an incident when he was taken by Vietnamese to the outskirts of town "to have sex with" a woman.  The Veteran reported that he was scared and alone.  The Veteran also reported that he was coming from somewhere in a village he "wasn't supposed to be" when he saw a dead "Korean tied to the pier."  The Veteran reported that he "got outta there."  The Veteran also referenced seeing dead bodies near Saigon, Vietnam while he was attached to MMAV over the course of his tour of duty.  The Veteran's response to the stressor at the time of the trauma was the feeling of intense fear.  The Veteran stated that he was afraid that he was left alone in a village near Saigon.  The claimant was noted to be a reliable historian.  The examiner diagnosed the Veteran with depressive disorder.  It was noted that the Veteran "does not meet the diagnostic criteria of PTSD according to the DSM-IV because the claimant does not meet the diagnostic criteria for PTSD."  The examiner determined that "depression better accounts for the claimant's symptoms than [PTSD]."  

First, a VA psychiatrist has diagnosed the Veteran with PTSD as is required under VA regulations.  See 38 C.F.R. § 3.304(f)(3).  Further, the diagnosis of PTSD by VA psychiatrist Dr. R. A. was made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), as is required under 38 C.F.R. § 4.125(a).  See February 2014 DBQ.  The Board acknowledges that the VA treatment records show that Dr. R. A. originally diagnosed the Veteran with depression and ruled out PTSD.  See February 2010 VA treatment record.  However, the evidence shows that after treating the Veteran for months, Dr. R. A. concluded that the Veteran has a diagnosis of both PTSD and depression.  The Board finds the diagnoses by Dr. R. A. to be of probative value as he is a VA psychiatrist who treated the Veteran continuously since 2009.  

The Board acknowledges that on examination in May 2011, the contracted psychologist did not make a diagnosis of PTSD.  The Board notes that the psychologist merely stated in support thereof that the Veteran "does not meet the diagnostic criteria of PTSD according to the DSM-IV because the claimant does not meet the diagnostic criteria for PTSD."  Accordingly, the Board finds that the May 2011 opinion is less probative than the diagnosis of PTSD rendered by Dr. R. A.  Accordingly, the Board finds that the Veteran has a current diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).

Second, the evidence shows the occurrence of an in-service stressor.  The Board has considered the Veteran's lay statements and acknowledges that he is competent to provide evidence as to his observations, such as seeing dead bodies while serving in Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that there are inconsistencies in the medical record in that the Veteran reported both combat and non-combat service in Vietnam.  The Board notes that that the Veteran has clarified that he was not in combat.  See September 2008 Veteran statement.  Overall, despite this inconsistency, the Veteran has been consistent in reporting that he saw dead bodies.  Therefore, the Board resolves doubt in favor of the Veteran and finds the Veteran's contention that he saw dead bodies in Vietnam to be credible.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes that the service personnel records show that the Veteran served in Vietnam from September 1967 to August 1968.  Accordingly the Board finds that the circumstances of the Veteran's service are consistent with the Veteran's reports of seeing dead bodies.  Further, the record shows that when the Veteran was exposed to dead bodies and body bags, his reaction at that time was of horror and fear of death.  

Because the Veteran's lay testimony establishes the occurrence of the claimed in-service stressor of seeing dead bodies, and the Veteran experienced a psychological state of fear and horror at that time, the Board finds that the in-service stressors are related to the Veteran's fear of hostile military activity while serving in Vietnam.  38 C.F.R. § 3.304(f)(3).    

Third, the September 2013 VA treatment letter is of significant probative value in determining that there is a link between the Veteran's PTSD and the claimed in-service stressor.  Particularly, the Veteran's symptoms of intrusive memories and nightmares about seeing body bags in Vietnam show that the Veteran's PTSD is related to his fear of hostile military activity while in Vietnam.  See e.g., September 2013 VA treatment letter; May 2010 VA treatment record.  The Board acknowledges that Dr. R. A. documents that the Veteran was in combat in the VA treatment records.  However, in the September 2013 VA treatment letter, Dr. R. A. links the Veteran's PTSD with the Veteran's observations of dead bodies and his fear that he would also be killed, and there is no mention of combat service.  Therefore, the Board finds that there is sufficient evidence to show a causal link between Veteran's PTSD and his fear of hostile military activity.

Because there is a current diagnosis of PTSD by a VA psychiatrist, the Veteran experienced in-service stressors related to his fear of hostile military activity in Vietnam, and there is medical evidence linking the Veteran's PTSD with his fear of hostile military activity, service connection for PTSD is warranted.  38 C.F.R. 
§ 3.304.     


ORDER

The appeal of the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include emphysema associated with asbestos exposure, is dismissed.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.



REMAND

First, the Veteran has been diagnosed with major depressive disorder and generalized anxiety disorder.  See e.g., March 2007 and November 2010 VA treatment records.  

Second, it is unclear whether the Veteran's psychiatric disorder other than PTSD, to include major depressive disorder, is caused or aggravated by the Veteran's service-connected PTSD.  Further, it is unclear whether the Veteran's psychiatric disorder other than PTSD is etiologically related to military service.  Accordingly, a new VA examination is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Further, the record reflects that outstanding treatment records have been identified and are not associated with the claims file.  Under the duty to assist, these records should be obtained.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information regarding any outstanding pertinent treatment records, specifically to include records from a psychiatrist in the 1980s.  See March 2007 VA treatment record.  Ask the Veteran to authorize the release of any identified outstanding non-VA medical records.

2. Obtain VA treatment records pertaining to treatment of the Veteran at the East Point facility dating from 1968.  See December 2012 Form 21-526.  

3. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of a psychiatric disorder other than PTSD, to include as secondary to PTSD.  

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

The examiner is then asked to please provide opinions as to the following:

a. the nature and diagnosis(es) of any psychiatric disorder other than PTSD.  

The examiner is asked to reconcile the current diagnoses with the diagnoses of (a) major depressive disorder; (b) major depressive disorder with psychosis; and (c) generalized anxiety disorder (GAD).  See March 2007 and November 2011 VA treatment records.  

b. regarding any diagnosed psychiatric disorder other than PTSD, whether it at least as likely as not (probability of 50 percent) that any such psychiatric disorder is etiologically related to military service.  

c. regarding any diagnosed psychiatric disorder other than PTSD that is not related to military service, whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disorder was caused by the Veteran's PTSD. 

d. regarding any diagnosed psychiatric disorder other than PTSD that is not related to military service and PTSD, whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disorder was aggravated (i.e., worsened) beyond the natural progress by the Veteran's PTSD.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the PTSD.  

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  


5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


